[*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Exhibit 10.7 INTELLECTUAL PROPERTY LICENSE AGREEMENT This INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “ Agreement ”) is made and entered into as of the Closing Date (as defined in the Stock Purchase Agreement (as defined below)) (the “ Effective Date ”), by and between Spansion LLC, a Delaware limited liability company (“ Spansion ”), and Fujitsu Semiconductor Limited, a Japanese corporation (“
